Vinje, J.
The most important questions arising upon the appeal in this case are questions of fact resolved by the trial court in favor of the respondents. The evidence touching them is voluminous and the briefs of counsel as well as the oral arguments coter every phase of the transactions called in question. We have carefully considered both the evidence and the arguments and conclude therefrom that the trial court correctly.found the facts; It seems to have been a case where a gas company, starting in a relatively small city, came to financial grief through lack of the required experience in the stockholders and managers of the corporation, through inadequate, financial resources, through heavy damage cases brought against it, and above all through irreconcilable dissensions and lawsuits from within. To set forth and discuss the transactions in question would require a score or more pages and would be of no service to the legal profession. Eor this reason, only an outline of the nature of the action is contained in the statement of facts, and no amplifications thereof will be made in the opinion.
Turning to the legal questions we find but two that were argued. It is claimed, first, that since the issue of a con*506spiracy is one at law plaintiff was entitled to a jury trial thereof as a matter of right, even if he was in a court of equity. He admits that the action was one in equity, hut claims, nevertheless, the absolute right to a jury trial of the issue of law presented by the charge of conspiracy. That the right to a trial by jury does not extend to equitable actions is too well settled in our jurisprudence to he now successfully questioned. Harrigan v. Gilchrist, 121 Wis. 121, 281, 282, 99 N. W. 909. In an action in equity all the issues, whether legal or equitable, are triable by the court. In its discretion án advisory verdict upon any or all of the issues may be taken, but neither party is entitled thereto as a matter of right, much less to a verdict having the force of one in an action at law.
We perceive no abuse of discretion in the trial court allowing respondents full costs. Upon this appeal, however, no costs will be allowed them for printing the supplemental ease. It consists almost entirely of exhibits properly referred to in appellants’ case.
By the Court. — Judgment affirmed.
Eosenberey, J., took no part.